DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office action is in response to application filed 06/13/2022. 
Claim 1 has been cancelled. 
Claims 2-21 are pending in this application.
Claims 2, 11 have been amended in the instant application.

Claims 2-21 are allowed.

Terminal Disclaimer
The terminal disclaimer filed on 06/13/2022 disclaiming the terminal portion of any patent granted on this application has been reviewed and is accepted.  The terminal disclaimer has been recorded.
	

The following is an examiner’s statement of reasons for allowance:
In interpreting the currently amended claims, in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of records. 

Goel et. al (US20070050346A1) discloses search for content may be performed. A query may be received from a user who is interacting with a first device. A first collection of content that is stored on the first device may be searched to identify local content that is related to the query. A second collection of content that is stored on a second device may be searched to identify remote content that is related to the query. The second device may be different from the first device and may be accessible through a network. Results that refer to both the identified local content and the identified remote content may be displayed to the user. (see abstract).  

	Hynk et. al  (US20100293576A1) discloses a method of recommending local and remote content, comprising: receiving, at a television apparatus, a first set of content items and linking information linking each of the content items of the first set to a respective subset of the first set; providing a second set of further content items, the content items of the second set being locally available at the television apparatus; and determining for each content item in a unified set including the first and second sets further linking information linking the content item to a further subset from the unified set; wherein for a certain content item of the first set, the further subset is determined by adding content items of the second set to the respective subset of the certain content item, the content items added being determined by comparing meta data associated with the certain content item with meta data respectively associated with all content items of the second set. (see abstract).  

Ahuja et al.  (US9716617B1) provides system, methods, and apparatuses used to monitor network traffic of a datacenter and report security threats are described. For example, one embodiment scales out a hierarchy of microservices in a security system. In particular, the embodiment calls for scaling out a hierarchy of microservices in such a security system, creating a new microservice of a first hierarchy, configuring data plane connectivity between the new microservice and a microservice of a second, higher-level hierarchy; configuring data plane connectivity between the new microservice and a microservice of a third, lower-level hierarchy; and configuring the microservices of the third level of hierarchy to include the new microservice in load balancing decisions to the first hierarchy. (see abstract).

Wilson et al. (US9781122B1) discloses system provides cloud-based identity and access management. The system receives a request from a client for an identity management service, authenticates the request, and accesses a microservice based on the request. The system determines, based on the request, a tenancy of the client, a tenancy of a user, and a tenancy of a resource. The system retrieves data from the determined tenancies as required to process the request, where the data is retrieved by the microservice using a connection pool that provides connections to the database. The system then performs the identity management service by the appropriate microservice responsible for processing the received request. (see abstract).


However, the prior art of records fail to teach or suggest individually or in combination as set forth in amendments to independent claim 2 filed 06/13/22. Dependent claims 3-10 further limits allowed independent claim 1; therefore, they are also allowed.

Similarly, the prior art of records fail to teach or suggest individually or in combination as set forth in independent claim 11. Dependent claims 12-22 further limits allowed independent claim 11; therefore, they are also allowed.

Accordingly, claims 2-21 are allowed because of the combination of other limitations and the limitations listed above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATTA KHAN whose telephone number is (571)270-7364.  The examiner can normally be reached on MON - FRI: 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ATTA KHAN/
Examiner, Art Unit 2449